Citation Nr: 0208620	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

(The issue of entitlement to service connection for a 
bilateral foot disorder, also on appeal, will be addressed in 
a separate and forthcoming Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  This case has since been 
transferred to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  

The June 1999 Statement of the Case also addressed the issues 
of entitlement to service connection for a right shoulder 
disorder, a neck disorder, headaches, and a low back 
disorder.  However, the veteran did not include the issue of 
entitlement to service connection for a right shoulder 
disorder in his March 1999 Substantive Appeal, and service 
connection has subsequently been granted for the other 
disorders.

Additionally, the veteran completed an appeal on the issue of 
entitlement to service connection for a bilateral foot 
disorder.  However, the Board has determined that additional 
development is required in regard to this issue, and this 
development will be completed by the Board in accordance with 
the newly enacted provisions of 38 C.F.R. § 19.9 (2001).  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current tinnitus is etiologically related 
to noise exposure in service.

3.  The veteran's current thoracic spine disorder was first 
manifest in service.

4.  The veteran does not currently suffer from a bilateral 
hearing loss disability under applicable VA regulations.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  A thoracic spine disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  A bilateral hearing loss disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature, extent, and etiology of 
his claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims and which portion of that evidence 
(if any) was to be provided by the veteran and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002). 


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including arthritis and organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

III.  Tinnitus

The Board observes that the veteran was not specifically 
treated for tinnitus during service.  However, he reported a 
history of ringing in his ears in August 1993, and a record 
from the same month indicates that he was exposed to 
significant levels of noise during service.  During his 
August 1998 VA audiological examination, he described minimal 
ringing in his ears since 1985 and reported noise exposure 
during service due to working as an air cargo specialist.  

Under these circumstances, and particularly in light of the 
absence of evidence of an intercurrent cause, the Board 
concludes that there is an etiological relationship between 
in-service noise exposure and current tinnitus.  As the 
evidence suggests that tinnitus was incurred in service, the 
claim of service connection for this disorder is granted.


IV.  Thoracic spine disorder

The claims file includes a private medical record indicating 
that x-rays from December 1988, during the veteran's period 
of service, revealed intervertebral disrelationships 
(subluxations) at T3, T7, and T10.  The diagnosis of 
subluxations of T2 and T12 was also indicated in a November 
1997 private medical record, and an August 1998 private 
medical statement reflects that examinations between December 
1988 and August 1992 revealed a segmental subluxation at T1.  
There is no indication of a post-service cause of any of 
these thoracic spine abnormalities. 

Accordingly, as the evidence indicates that a thoracic spine 
disorder, including multilevel subluxations, was first shown 
during service, it is the decision of the Board that the 
claim of entitlement to service connection for this disorder 
should be granted.

V.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The veteran's March 1984 service enlistment examination 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
0
LEFT
10
10
25
20
15

During service, several subsequent audiological examinations 
indicated a lessening of hearing acuity in the left ear.  The 
veteran's June 1994 separation examination revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
10
LEFT
10
15
30
25
10

In conjunction with his current claim, the veteran underwent 
a VA audiological evaluation in July 1998.  This examination 
revealed the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
10
5
LEFT
10
5
25
20
5

Additionally, speech audiometry revealed bilateral speech 
recognition scores of 100 percent.  

While the Board notes that the examiner who conducted an 
August 1998 VA audiological examination attributed the 25 
decibel loss at 2000 Hertz in the left ear to noise exposure 
in service, the Board nevertheless observes that the July 
1998 audiological findings do not meet the specific criteria 
for a hearing loss disability, in terms of both pure tone 
thresholds and speech recognition, under 38 C.F.R. § 3.385 
(2001). 

The only other evidence supporting the veteran's claim is his 
own lay opinion, as indicated in his March 1999 Substantive 
Appeal.  However, the veteran has not been shown to possess 
the requisite training, credentials, or other expertise in 
hearing disorders to render a diagnosis of a hearing loss 
disability or a competent opinion as to etiology.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks any probative value.

As the veteran does not currently have a hearing loss 
disability as defined by VA regulations, the claim of 
entitlement to service connection for this disorder must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for tinnitus 
is granted.

The claim of entitlement to service connection for a thoracic 
spine disorder is granted.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

